                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

SHARON ANITA BLANCHER                                                                     PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:20-CV-114-SA-RP

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                         DEFENDANT


                                               ORDER

       On May 12, 2021, United States Magistrate Roy Percy issued a Report and

Recommendation [23] in this cause. The R&R concludes that “the Commissioner’s decision is

supported by substantial evidence and should be affirmed.” [23], p. 1. The R&R provided the

parties fourteen days to object to the R&R, if they chose to do so. Despite the passage of the

fourteen-day deadline, no objections have been filed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)).

       The Court has reviewed the R&R and finds no plain error on the face of the record.

Accordingly, the R&R is ADOPTED IN FULL as the Order of the Court. The Commissioner’s

decision is hereby AFFIRMED. This CASE is CLOSED.

       SO ORDERED, this the 12th day of July, 2021.


                                               /s/ Sharion Aycock
                                               UNITED STATES DISTRICT JUDGE
